NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0070n.06

                                           No. 12-5701
                                                                                         FILED
                              UNITED STATES COURT OF APPEALS                         Jan 15, 2013
                                   FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk

MELL T. BRUTON,                                      )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )
v.                                                   )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
MEN OF VALOR-PRISON MINISTRY, in                     )       THE MIDDLE DISTRICT OF
its official and individual capacity; CARL           )       TENNESSEE
CARLSEN, in his official and individual              )
capacity,                                            )
                                                     )
       Defendants-Appellees.                         )



       Before: MARTIN and SUTTON, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Mell T. Bruton, a pro se Tennessee parolee, appeals a district court

judgment dismissing his prisoner civil rights suit filed pursuant to 42 U.S.C. § 1983.

       While incarcerated in a Tennessee prison, Bruton filed suit for monetary damages against
Men of Valor-Prison Ministry and its founder, Carl Carlsen. Bruton alleged that the ministry

discriminates by selecting only some members to receive solicited funds; that the organization had

schemed to defraud him of his home, liberty, and life; and that the organization had denied him the

necessary assistance to survive. The district court granted Bruton leave to proceed in forma pauperis

and sua sponte dismissed the complaint for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2).



       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 12-5701
                                                -2-

       In his filings on appeal, Bruton refers to disciplinary proceedings, continued incarceration

following a grant of parole, and the recent death of an inmate. He moves for miscellaneous relief.

       As an initial matter, we decline to consider any new claims that Bruton may be attempting

to raise on appeal. We normally will only address issues that were first raised in the district court,

unless exceptional circumstances are present. Dealer Computer Servs., Inc. v. Dub Herring Ford,

623 F.3d 348, 357 (6th Cir. 2010). No exceptional circumstances are present in this case.

       Further, we will not consider Bruton’s original claims because he does not reassert them in
his brief on appeal. Issues raised in the district court, but not on appeal, are considered abandoned

and are not reviewable. Turner v. City of Taylor, 412 F.3d 629, 639 (6th Cir. 2005).

       We affirm the district court’s judgment and deny all pending motions.